DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations "the proximal portion" and "the distal portion"" in the eighth line of the claim.  There are insufficient antecedent bases for these limitations in the claim.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "relatively more distal portion of the tube than in a relatively more proximal portion of the tube to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube" in claims 7-9 uses 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turjman et al. (US 20160174995 A1).
Regarding claim 1, Turjman discloses a cerebrovascular apparatus for at least partial insertion into the cerebrovasculature, the apparatus comprising: a sheath catheter (100; Fig. 6A; par. [0079]), including an elongate body (Fig. 6A), comprising an elongate outer body (defined by 722 and 702; par. [0080]; Figs. 7A-8F) and an elongate inner body (702; par. [0080]) having a smaller outer periphery than an outer periphery of 
Regarding claim 13, Turjman discloses the apparatus of claim 1, comprising a valve located toward a proximal portion of the sheath catheter, configured to allow a vacuum to be built up behind the valve and then applied to the working lumen of the sheath catheter upon opening the valve to permit sudden suction at a distal end of the working lumen of the sheath catheter (par. [0009] and [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman, as applied to claim 1 above, in view of Speiser (US 2017/0128695 A1).
Regarding claim 2, Turjman discloses the apparatus of claim 1, wherein a distal end of a distal cuff of the balloon (140) is offset from a distal tip of the sheath catheter by an offset distance to provide additional cerebrovascular access, beyond the balloon, via the working lumen of the inner body (Figs. 6A, 7A and 7B). Although Turjman discloses the balloon being offset from the distal tip of the sheath catheter, it does not specifically disclose that it is offset by an offset distance of at least 8 millimeters. Speiser teaches an analogous balloon configuration on a catheter wherein the balloon is offset from the distal tip of the catheter by an offset distance of at least 8 millimeters (par. [0043]). It would have been obvious to have used the offset distances taught by 
Regarding claim 4, Turjman in view of Speiser disclose the apparatus of claim 2, wherein a lateral outer dimension of an outer periphery of the distal tip of the sheath catheter is equal to a lateral outer dimension of the outer periphery of the outer body of the sheath catheter (Figs. 6A, 7A and 7B).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Speiser as applied to claim 2 above, and further in view of Dinh et al. (US 2013/0253417 A1).
Regarding claim 3, Turjman in view of Speiser disclose the apparatus of claim 2, but does not specifically disclose wherein an inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter is larger than in a more proximal region of the working lumen. Dinh teaches an analogous device wherein an inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter is larger than in a more proximal region of the working lumen (par. [0048] – dimension of 218 is thinned making it larger than that of 202). It would have been obvious to one having ordinary skill in the art to make the inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter larger than in a more proximal region of the working lumen, as taught by Dinh, in order to increase the flexibility of the distal end of the device and to create more room in the working lumen for maneuvering and/or viewing tools. 
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman, as applied to claim 1 above, in view of Kubo (US 2018/0140808 A1).
Regarding claim 5, Turjman discloses the apparatus of claim 1, wherein the inner body includes a coil body (1000; Figs. 10A and 10B; par. [0085]) to inhibit collapse and maintain patency of the working channel when an inflation pressure is applied to inflate the balloon. However, Turjman does not specifically disclose that the coil body is a metal tube and that it extends under the balloon. Kubo teaches an analogous device wherein the coil body (30e) extends under the balloon (Figs. 9-11; par. [0055]). Kubo also teaches that instead of the coil body, a hypo tube ( metal tube) may be provided with helical slits to form a reinforcing layer with these slits as gaps (par. [0094]). It would have been obvious to have placed used the hypo tube with helical slits in lieu of the coil body, as a simple substitution of one known configuration for another having predictable results, as taught by Kubo, and to have extended it under the balloon, as taught by Kubo, in order to reinforce the structure of the device. 
Regarding claim 11, Turjman in view of Kubo disclose the apparatus of claim 5, wherein the inner body includes: at least one of a metal braid or a metal coil in a more proximal region of the inner body than the tube (Turjman: 1000; Kubo: Figs. 9-11 and par. [0094]; coil extends the full length of the tube); a polymer outer (Kubo: 40; par. [0033]) covering adjacent to the tube and adjacent to the at least one of a metal braid or a metal coil; and a liner (Kubo: 10; par. [0036]) within the tube along at least a portion of the tube to provide a desired lubricity to the inner working lumen of the sheath catheter, and wherein the polymer outer covering is reflowed to bond with the liner through engagement of the liner via a surface morphology (Kubo: gaps 25) of at least one of the tube or the braid.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo as applied to claim 5 above, and further in view of Moquin et al. (US 2018/0326178 A1).
Regarding claim 6, Turjman in view of Kubo disclose the apparatus of claim 5, and that the tube includes cuts (Kubo; par. [0094]) to increase its bending. However, Turjman in view of Kubo does not specifically disclose that the cuts are laser cuts. Moquin teaches an analogous metal tube wherein the helical slits are formed by laser cutting (abstract). It would have been obvious to have utilized laser cutting in the metal tube of Turjman thereby providing precision cuts and a uniform tube. 
Regarding claim 7, Turjman in view of Kubo in view of Moquin disclose the apparatus of claim 6, including more closely spaced laser cuts in a relatively more distal portion of the tube than in a relatively more proximal portion of the tube (Moquin: Figs. 16-18) to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube (Moquin: par. [0038]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo in view of Moquin as applied to claim 7 above, and further in view of Jalgaonkar et al. (US 2018/0304040 A1).
Regarding claim 8, Turjman in view of Kubo in view of Moquin disclose the apparatus of claim 7, but does not specifically disclose wherein a relatively more distal portion of the tube is stretched thinner than a relatively more proximal portion of the tube to yield wider laser cuts in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube. Jalgaonkar teaches an analogous device wherein a relatively more distal portion of the tube is stretched thinner than a relatively . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo as applied to claim 5 above, and further in view of Jackson et al. (US 2016/0346503 A1).
Regarding claim 9, Turjman in view of Kubo disclose the apparatus of claim 5, but does not specifically disclose wherein a relatively more distal portion of the tube is stretched with respect to a relatively more proximal portion of the tube to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube. Jackson teaches an analogous device wherein a relatively more distal portion of the tube is stretched with respect to a relatively more proximal portion of the tube to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube (Fig. 5; par. [0240]-[0242]). It would have been obvious to one having ordinary skill in the art to have stretched the distal portion of the tube as taught by Jackson in order to increase the flexibility of the distal end of the device. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo as applied to claim 5 above, and further in view of Dinh et al. (US 2013/0253417 A1).
Regarding claim 10, Turjman in view of Kubo disclose the apparatus of claim 5, wherein the inner body further comprises a liner (Kubo: par. [0052]) within the tube along at least a portion of the tube to provide a desired lubricity to the inner working lumen of the sheath catheter (Kubo: par. [0052]), but does not specifically disclose in which a relatively more distal portion of the liner is stretched with respect to a relatively more proximal portion of the liner to provide relatively more bending flexibility in the relatively more distal portion of the liner than in the relatively more proximal portion of the liner. Dinh teaches an analogous device wherein a relatively more distal portion of the liner (218) is stretched with respect to a relatively more proximal portion of the liner (202) to provide relatively more bending flexibility in the relatively more distal portion of the liner than in the relatively more proximal portion of the liner (par. [0048] – dimension of 218 is thinned making it larger than that of 202). It would have been obvious to one having ordinary skill in the art to have stretched the distal portion of the liner, as taught by Dinh, in order to increase the flexibility of the distal end of the device and to create more room in the working lumen for maneuvering and/or viewing tools. 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman, as applied to claim 1 above, in view of Stevens et al. (US 2006/0058775 A1) in view of Goldenberg (US 4830460).
Regarding claim 12, Turjman discloses the apparatus of claim 1, but does not disclose it further comprising: a forward-viewing fiberoptic angioscope sized and shaped 
Stevens teaches an analogous device comprising: a forward-viewing fiberoptic angioscope (237; par. [0063]; Fig. 6) sized and shaped to be inserted from a proximal portion of the sheath catheter into the working lumen of the sheath catheter to allow a distal portion of the angioscope to be extended to, near, or beyond a distal opening of the working lumen of the sheath catheter (Fig. 6) to forwardly view and inspect the cerebrovascular pathology using the angioscope, wherein the angioscope comprises: a coherent fiber bundle of imaging optical fibers (624; par. [0085]) extending between proximal and distal portion of the angioscope. Goldenberg teaches an analogous fiberoptic angioscope comprising a coherent fiber bundle of imaging optical fibers (56; col. 11, ll. 49-53), individual ones of the imaging fibers having an outer diameter of about 1 millimeters (col. 12, l. 27); an uncladded arrangement of illumination fibers (60; col. 11, ll. 53-57), concentrically arranged around the imaging fibers (Figs. 7 and 8), 
However, Turjman in view of Stevens in view of Goldenberg does not specifically disclose individual ones of the imaging fibers having an outer diameter of about 2.5 micrometers, individual ones of the illumination fibers having an outer diameter between 25 micrometers and 50 micrometers, and wherein an outer diameter of the angioscope is less than or equal to 2.4 French. However, regarding the selection of the diameters of the fibers of the angioscope, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, it would have been obvious to one having ordinary skill in the art to have modified Turjman with the claimed dimensions.
Regarding claim 14, Turjman in view of Stevens in view of Goldenberg disclose the apparatus of claim 12, further comprising a cerebrovascular pathology treatment catheter sized (312) and shaped to extend through the working lumen of the sheath .
Claims 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman et al. (US 20160174995 A1) in view of Speiser (US 2017/0128695 A1).
Regarding claim 15, Turjman discloses a cerebrovascular apparatus for at least partial insertion into the cerebrovasculature, the apparatus comprising: a sheath catheter (100; Fig. 6A; par. [0079]), including: an elongate body (Fig. 6A), comprising an elongate outer body (defined by 722 and 702; par. [0080]; Figs. 7A-8F) and an elongate inner body (702; par. [0080]) having a smaller outer periphery than an outer periphery of the outer body (Figs. 7A-8F), an inflation lumen (720; Fig. 7A) defined between the outer body (722 and 702) and the inner body (702), an internal working lumen (600; par. [0080]) defined within the inner body (702); an inflatable balloon (140; Fig. 6A), located toward a distal portion of the elongate body of the sheath catheter; wherein the inflation lumen (720) extends between the proximal portion of the elongate body of the sheath catheter (100) and the balloon (140) to provide fluid communication to the balloon to permit inflation of the balloon; (par. [0080]) and wherein the working lumen (600) extends between the proximal portion and the distal portion of the elongate body of the sheath catheter (Fig. 6A) and the working further extends to a distal tip of the sheath catheter (Figs. 6A and 7A) that is offset from a distal end of the balloon (140; Fig. 6A) to provide additional cerebrovascular access beyond the balloon via the working lumen of the inner body (100; Fig. 6A).
. Speiser teaches an analogous balloon configuration on a catheter wherein the balloon is offset from the distal tip of the catheter by an offset distance of at least 8 millimeters (par. [0043]). It would have been obvious to have used the offset distances taught by Speiser in order to determine the optimal distance between the balloon and distal tip of the catheter for a surgical procedure. 
Regarding claim 16, Turjman in view of Speiser disclose the apparatus of claim 15, wherein the balloon (140) proximally attached to the elongate body of the sheath catheter via at least one of the outer periphery or a distal face of the outer body (140 is attached to 722; par. [0080]; Figs. 7A and 7B), the balloon distally attached to the elongate body of the sheath catheter via at least the outer periphery of the inner body (140 is attached to 702; par. [0080]; Figs. 7A and 7B) so as to be dimensionally stepped-down laterally relative to the proximally attached portion of the inflation balloon (Figs. 7A and 7B).
Regarding claim 18, Turjman in view of Speiser disclose the apparatus of claim 15, wherein a lateral outer dimension of an outer periphery of the distal tip of the sheath catheter is equal to a lateral outer dimension of the outer periphery of the outer body of the sheath catheter (Figs. 6A, 7A and 7B).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Speiser as applied to claim 15 above, and further in view of Dinh et al. (US 2013/0253417 A1).
Regarding claim 17, Turjman in view of Speiser disclose the apparatus of claim 15, but does not specifically disclose wherein an inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter is larger than in a more proximal region of the working lumen. Dinh teaches an analogous device wherein an inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter is larger than in a more proximal region of the working lumen (par. [0048] – dimension of 218 is thinned making it larger than that of 202). It would have been obvious to one having ordinary skill in the art to make the inner lateral dimension of the working lumen at or near the distal tip of the sheath catheter larger than in a more proximal region of the working lumen, as taught by Dinh, in order to increase the flexibility of the distal end of the device and to create more room in the working lumen for maneuvering and/or viewing tools. 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman et al. (US 20160174995 A1) in view of Jalgaonkar et al. (US 2018/0304040 A1).
Regarding claim 19, Turjman discloses a cerebrovascular apparatus for at least partial insertion into the cerebrovasculature, the apparatus comprising: a sheath catheter (100; Fig. 6A; par. [0079]), including an elongate body (Fig. 6A), comprising an elongate outer body (defined by 722 and 702; par. [0080]; Figs. 7A-8F) and an elongate inner body (702; par. [0080]) having a smaller outer periphery than an outer periphery of the outer body (Figs. 7A-8F), an internal working lumen (600; par. [0080]) defined within the inner body (702), that extends between the proximal portion and the distal portion of the elongate body of the sheath catheter (Fig. 6A and 7A).

Regarding claim 20, Turjman in view of Jalgaonkar disclose the apparatus of claim 19, comprising: an inflation lumen (720; Fig. 7A) defined between the outer body (722 and 702) and the inner body (702); an inflatable balloon (140; Fig. 6A), located toward a distal portion of the elongate body of the sheath catheter, wherein the inflation lumen (720) extends between the proximal portion of the elongate body of the sheath catheter and the balloon to provide fluid communication to the balloon to permit inflation and deflation of the balloon (Fig. 6A, 7A and 7B), wherein the balloon (140) is proximally attached to the elongate body of the sheath catheter via at least one of the outer periphery or a distal face of the outer body (140 is attached to 722; par. [0080]; Figs. 7A and 7B), the balloon distally attached to the elongate body of the sheath catheter via at least the outer periphery of the inner body (140 is attached to 702; par. [0080]; Figs. 7A .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Jalgaonkar, as applied to claim 20 above, in view of Kubo (US 2018/0140808 A1).
Regarding claim 21, Turjman in view of Jalgaonkar disclose the apparatus of claim 20, wherein the inner body comprises a coil body (1000; Figs. 10A and 10B; par. [0085]) to inhibit collapse and maintain patency of the working channel when an inflation pressure is applied to inflate the balloon. However, Turjman does not specifically disclose that the coil body is a metal tube and that it extends under the balloon. Kubo teaches an analogous device wherein the coil body (30e) extends under the balloon (Figs. 9-11; par. [0055]). Kubo also teaches that instead of the coil body, a hypo tube ( metal tube) may be provided with helical slits to form a reinforcing layer with these slits as gaps (par. [0094]). It would have been obvious to have placed used the hypo tube with helical slits in lieu of the coil body, as a simple substitution of one known configuration for another having predictable results, as taught by Kubo, and to have extended it under the balloon, as taught by Kubo, in order to reinforce the structure of the device. 
Claims 22, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Jalgaonkar in view of Kubo as applied to claim 21 above, and further in view of Moquin et al. (US 2018/0326178 A1).
Regarding claim 22, Turjman in view of Jalgaonkar in view of Kubo disclose the apparatus of claim 5, and that the tube includes cuts (Kubo; par. [0094]) to increase its 
Regarding claim 23, Turjman in view of Jalgaonkar in view of Kubo in view of Moquin disclose the apparatus of claim 22, including more closely spaced laser cuts in a relatively more distal portion of the tube than in a relatively more proximal portion of the tube (Moquin: Figs. 16-18) to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube (Moquin: par. [0038]).
Regarding claim 24, Turjman in view of Jalgaonkar in view of Kubo in view of Moquin disclose the apparatus of claim 23, wherein a relatively more distal portion of the tube is stretched thinner than a relatively more proximal portion of the tube to yield wider laser cuts in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube (Jalgaonkar: par. [0190]). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Jalgaonkar as applied to claim 19 above, and further in view of Jackson et al. (US 2016/0346503 A1).
Regarding claim 25, Turjman in view of Jalgaonkar disclose the apparatus of claim 19, but does not specifically disclose wherein a relatively more distal portion of the tube is stretched with respect to a relatively more proximal portion of the tube to provide relatively more bending flexibility in the relatively more distal portion of the tube than in . 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Jalgaonkar as applied to claim 19 above, and further in view of Dinh et al. (US 2013/0253417 A1).
Regarding claim 26, Turjman in view of Jalgaonkar disclose the apparatus of claim 19, wherein the inner body further comprises a liner within the tube along at least a portion of the tube to provide a desired lubricity to the inner working lumen of the sheath catheter (par. [0031] and [0085]-[0087]), but does not specifically disclose in which a relatively more distal portion of the liner is stretched with respect to a relatively more proximal portion of the liner to provide relatively more bending flexibility in the relatively more distal portion of the liner than in the relatively more proximal portion of the liner. Dinh teaches an analogous device wherein a relatively more distal portion of the liner (218) is stretched with respect to a relatively more proximal portion of the liner (202) to provide relatively more bending flexibility in the relatively more distal portion of the liner than in the relatively more proximal portion of the liner (par. [0048] – dimension of 218 is thinned making it larger than that of 202). It would have been obvious to one having ordinary skill in the art to have stretched the distal portion of the liner, as taught . 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman et al. (US 20160174995 A1) in view of Kubo (US 2018/0140808 A1).
Regarding claim 27, Turjman discloses a cerebrovascular apparatus for at least partial insertion into the cerebrovasculature, the apparatus comprising: a sheath catheter (100; Fig. 6A; par. [0079]), including an elongate body (Fig. 6A), comprising an elongate outer body (defined by 722 and 702; par. [0080]; Figs. 7A-8F) and an elongate inner body (702; par. [0080]) having a smaller outer periphery than an outer periphery of the outer body (Figs. 7A-8F), an internal working lumen (600; par. [0080]) defined within the inner body (702), that extends between the proximal portion and the distal portion of the elongate body of the sheath catheter (Fig. 6A and 7A).
However, Turjman does not specifically disclose wherein at least one of the inner body or the outer body includes at least a region having an inner portion and an outer portion that are bonded together via a reflow bond extending through a surface morphology of an intermediate portion located between the inner portion and the outer portion. Kubo teaches an analogous device wherein the outer body (Figs. 9-11) includes a region having an inner portion (10f; Fig. 11) and an outer portion (40f; Fig. 11) that are bonded together via a reflow bond extending through a surface morphology (gaps 25f) of an intermediate portion (30f) located between the inner portion and the outer portion (Fig. 11). It would have been obvious to one having ordinary skill in the art to have modified the outer body of Turjman to include the inner, outer and intermediate portions .
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo as applied to claim 21 above, and further in view of Moquin et al. (US 2018/0326178 A1).
Regarding claim 28, Turjman in view of Kubo disclose the apparatus of claim 27, comprising: an inflation lumen (720; Fig. 7A) defined between the outer body (722 and 702) and the inner body (702); an inflatable balloon (140; Fig. 6A), located toward a distal portion of the elongate body of the sheath catheter, wherein the inflation lumen (720) extends between the proximal portion of the elongate body of the sheath catheter and the balloon to provide fluid communication to the balloon to permit inflation and deflation of the balloon (Fig. 6A, 7A and 7B), wherein the balloon (140) is proximally attached to the elongate body of the sheath catheter via at least one of the outer periphery or a distal face of the outer body (140 is attached to 722; par. [0080]; Figs. 7A and 7B), the balloon distally attached to the elongate body of the sheath catheter via at least the outer periphery of the inner body (140 is attached to 702; par. [0080]; Figs. 7A and 7B) so as to be dimensionally stepped-down laterally relative to the proximally attached portion of the inflation balloon (Figs. 7A and 7B); and wherein the inner body comprises a coil body (1000; Figs. 10A and 10B; par. [0085]) to inhibit collapse and maintain patency of the working channel when an inflation pressure is applied to inflate the balloon. 
However, Turjman does not specifically disclose that the coil body is a metal tube and that it extends under the balloon. Kubo teaches an analogous device wherein the 
Regarding claim 29, Turjman in view of Kubo in view of Moquin disclose the apparatus of claim 23, including more closely spaced laser cuts in a relatively more distal portion of the tube than in a relatively more proximal portion of the tube (Moquin: Figs. 16-18) to provide relatively more bending flexibility in the relatively more distal portion of the tube than in the relatively more proximal portion of the tube (Moquin: par. [0038]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turjman in view of Kubo in view of Moquin as applied to claim 29 above, and further in view of Jalgaonkar et al. (US 2018/0304040 A1).
Regarding claim 30, Turjman in view of Kubo in view of Moquin disclose the apparatus of claim 29, but does not specifically disclose wherein a relatively more distal portion of the tube is stretched thinner than a relatively more proximal portion of the tube to yield wider laser cuts in the relatively more distal portion of the tube than in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795